ACCEPTED
                                                                                                   03-16-00685-CR
                                                                                                         13892919
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                        WesMau                                               11/21/2016 8:54:24 AM
                                                                                                 JEFFREY D. KYLE
                               Criminal District Attorney                                                   CLERK
                                Havs County Government Center
                               712 South Stagecoach Dr.. Ste 2057
                                   San Marcos, Texas 78666
                               (512)393-7600 F.\X {512)393-2246                  FILED IN
                                                                          3rd COURT OF APPEALS
                                       wvvw.co.havs.tx.us
                                                                               AUSTIN, TEXAS
                                                                          11/21/2016 8:54:24 AM
                                                                              JEFFREY D. KYLE
Court Of Appeals                                                                   Clerk
Third District of Texas
PO Box 12547
Austin, TX 78711


November 21     2016


RE: Court of Appeals Number:     03-16-00685-CR
    Trial Court Case Number:     CR-16-0133


STYLE: Douglas Doolittle vs. The State of Texas

Dear Clerk:


This letter is in regard to appellate case number 03-16-00685-CR, styled Douglas Doolittle vs.
The State of Texas. The attorney assigned to this case has changed. Please let your record
reflect the undersigned attomey as the attorney of record in the above referenced case.


                                                Respectfully submitted.




                                                         Criminal District Attomey
                                                Hays County, Texas
                                                Hays County Government center
                                                712 South Stagecoach Trail, Ste. 2057
                                                San Marcos, Texas 78666
                                                erika.price@co.hays.tx.us
                                                (512)393-7600
                                                (512) 393-2246 fax
                                                SBN: 24075846


                                                Attorney for the State
                            CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing instrument has been served
on:



                  Karen Oprea
                  501 N IH35
                  Austin. TX 78702


In accordance with Rule 9.2 & 9.5 of the Texas Rules on Appellate Procedure, on this
2P" day of November, 2016.



Erika Price
 BNj^07582r5